TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00677-CV


Omar Sosa, Appellant

v.

Jose Luis Castaneda, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. 259,554, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


 M E M O R A N D U M   O P I N I O N


	Because appellant Omar Sosa has neither paid nor made arrangements to pay for the
clerk's record, we will dismiss this appeal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).
	The Clerk of this Court filed appellant's notice of appeal on October 25, 2002.  On
November 22, 2002, the Clerk of this Court received notice from the county clerk's office of Travis
County that appellant had neither paid for nor made arrangements to pay for the clerk's record. 
	By letter dated November 25, 2002, appellant was requested to submit a status report
regarding this appeal by December 6, 2002, and was informed that failure to respond to this request
would result in the appeal being dismissed for want of prosecution.  To date, appellant has failed to
respond to this request.
	Accordingly, we dismiss the appeal for want of prosecution.  See id. 42.3(b), (c).


					__________________________________________
					Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed for Want of Prosecution
Filed:   January 30, 2003